Title: To Benjamin Franklin from the Comte de Sarsfield, 29 September 1778
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


Rennes le 29 7bre 1778
Voicy, Monsieur, une lettre que J’ecris a Made. Macaulay et qui vous instruira suffisament de celle que J’ay recu d’elle. Je n’ay a y ajouter que le nom de celui a qui elle avoit confié ses livres. C’est Brewn ou Brown. Elle me mande qu’on lui a dit qu’il avoit eté pris par un armateur de Jersey et que vous comptiez les en retirer. Si vous avez quelque chose a lui faire savoir la dessus, ayez la bonté de lui ecrire. Vous etes interessé dans cet envoy pour le dernier volume de ses lettres et Made. de Chaumont pour un Exemplaire entier.
J’espere etre bientot a Paris ou je me fais un grand plaisir d’avoir l’honneur de vous voir et de vous renouveller l’assurance des sentimens avec lesquels J’ay l’honneur d’etre Monsieur Votre tres humble et tres obeissant serviteur
Sarsfield
Permettez vous Monsieur que je mette icy bien des choses pour votre fils, Mr. Adams et Mr. Lee.
 
Endorsed: M. Sarsfield Rennes 29. 7bre. 1778.
